Citation Nr: 0946625	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of 
infectious hepatitis. 

2.  Entitlement to service connection for residuals of warts 
removed from hands located at the right and left index 
fingers.

3.  Entitlement to service connection for residuals of wart 
removal from the lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to November 
1979.  

This matter came before the Board of Veterans' Appeals 
(Board) from a November 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied, in pertinent part, service 
connection for hepatitis and warts post removal.  

The Board notes that the issue of warts post removal includes 
claims for warts removed from the bilateral hands and from 
the right lower leg.  The Board has recharacterized the issue 
to reflect two distinct claims.  

The issue of service connection for residuals of wart removal 
from the lower extremity is addressed in the REMAND section 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's single episode of infectious hepatitis 
during service was acute and transitory; and the Veteran 
currently is not diagnosed with any chronic residuals of 
infectious hepatitis.

2.  The Veteran's available service treatment records show 
that warts were removed from her right and left index 
fingers.


CONCLUSIONS OF LAW

1.  Residuals of chronic infectious hepatitis were not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2009).

2.  Residuals of the removal of warts from the Veteran's 
right and left index fingers were incurred during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters issued in August and October 2002 and March 2006, 
VA notified the appellant of the information and evidence 
needed to substantiate and complete her claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  These letters informed the appellant 
to submit medical evidence relating the claimed disabilities 
to active service and noted other types of evidence the 
Veteran could submit in support of her claim.  The Veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of these letters, the 
Board finds that VA has satisfied substantially the 
requirement that the Veteran be advised to submit any 
additional information in support of her claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for residuals of 
infectious hepatitis.  By contrast, the evidence supports 
granting service connection for residuals of wars removed 
hands located at the right and left index fingers.  Thus, any 
failure to develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Board notes that the Federal Circuit had held previously 
that any error in VCAA notice should be presumed prejudicial 
and VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
The Supreme Court recently reversed the Federal Circuit's 
decision in Sanders, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2) which provides that, in conducting 
review of decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
essentially held in Sanders that-except in cases where VA 
has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim-(1) the 
burden of proving harmful error must rest with the party 
raising the issue; (2) the Federal Circuit's presumption of 
prejudicial error in Sanders imposed an unreasonable 
evidentiary burden upon VA and encouraged abuse of the 
judicial process; and (3) determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In light of the 
Supreme Court's recent decision in Sanders, the Board finds 
that any failure to satisfy the duty to notify is not 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).  

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Because the 
appellant's claim of service connection for residuals of 
infectious hepatitis is being denied, and because the 
appellant's claim of service connection for residuals of wart 
removal is being granted in this decision, any question as to 
the appropriate disability rating or effective date is moot.  
See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording her the opportunity to give testimony before 
the RO and the Board, although she declined to do so.  It 
appears that all known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; the Veteran has not contended 
otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
also has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

Legal Criteria & Analysis

The Veteran contends that she incurred residuals of 
infectious hepatitis and residuals of warts removed from her 
hands located at the right and left index fingers during 
active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). The Veterans 
Court has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. In the absence of 
proof of a present disability there can be no valid claim." 
Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Infectious hepatitis

The Veteran's service treatment records show that in January 
1971 the Veteran was admitted to the Naples, Italy Naval 
Hospital with a diagnosis of infectious hepatitis which was 
noted to be food related.  She had jaundice for 4 to 5 weeks 
which resolved.  There were no more incidents of infectious 
hepatitis in service, and none since that time.

At a September 2003 VA liver, gall bladder, and pancreas 
examination, the claims file including the service records 
was reviewed by the examiner.  A history of 
infectious hepatitis in service was noted to have been 
thought to have been contracted at a local restaurant.  The 
Veteran was hospitalized for about 2 weeks with no residuals 
of chronic liver disease.  The examiner noted that the 
Veteran denied vomiting, hematemesis, melena, episodes of 
abdominal pain, nausea, or biliary tract surgery.  The 
examiner noted that she did not have chronic liver disease, 
and asciites were negative.  The only history of infectious 
hepatitis was hepatitis A treated with convalescence in 
January 1971.  The Veteran had no history of significant 
alcohol use and limited her drinking to social drinking.  The 
diagnosis was infectious hepatitis A, resolved.

At an August 2007 VA liver, gall bladder, and pancreas 
examination, the claims file, to include the service records 
was reviewed by the examiner.  The examiner noted that the 
Veteran did not appear to have any chronic liver disease, 
chronic active hepatitis, or other problems.  She had no drug 
induced hepatitis; or, incapacitating episodes related to 
hepatitis.  In 2003 she was tested for serum hepatitis and 
hepatitis A, B, and C were all non-reactive.  She had a blood 
transfusion in 1980 while in the Air Force Reserves and had 
no reaction.  

The examiner noted no evidence of cirrhosis of the liver, 
asciites, or any other complications of the problem.  She had 
no incapacitating episodes, fatigue, nausea, vomiting, 
anorexia, or other problems.  She had no evidence of 
hepatitis C.  The only hepatitis found was food related and 
she was hospitalized in service for 4 to 5 weeks after which 
it cleared.  There was no effect on usual occupation or 
function of daily activities.  At the present time she was 
not jaundiced.  The liver was not tender; there were no 
asciites; evidence of portal hypertension; spider angiomata, 
or malnutrition.  Hepatitis tests were ordered and were 
negative.  The only risk factor she had was the single 
episode of a transfusion in 1980, post service.  There is no 
evidence of hepatitis C; history of past or present IV drug 
use; no blood exposure; no tattoos; and, no intranasal 
cocaine use.  Hepatitis complete blood tests were performed 
and were entirely non-reactive.  The diagnosis was no 
evidence of hepatitis either active or inactive at the 
present time.  Multiple laboratory tests were nonreactive.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for 
residuals of infectious hepatitis.  The Board acknowledges 
that the Veteran incurred and was treated for infectious 
hepatitis in service.  She does not currently have infectious 
hepatitis nor has she been diagnosed with chronic infectious 
hepatitis, however.  Congress specifically has limited 
entitlement to service connection for diseases or injuries to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Residuals of warts on the hands

By rating action in November 2003, the RO denied the 
Veteran's claim of service connection for warts post removal.  
In making that determination the RO noted that the Veteran's 
service treatment records could not be obtained for review.  
As a result, the RO could not confirm that warts were removed 
during service.  The Veteran was notified that the claim 
could be reconsidered in the future if the service treatment 
records could be obtained.
 
The Veteran's separation examination in August 1979, as well 
as several periodic examinations in the Air Force Reserves, 
noted a 1.5 cm mole on the inner right thigh.

In an April 2003 statement, the Veteran claimed that warts 
were removed from her hands and her right leg during service 
in 1971.

At a September 2003 VA skin examination, the examiner noted a 
history of simple wart removal from her hands and right lower 
leg during service with the use of liquid nitrogen therapy in 
1971 and 1976.  The Veteran noted no residuals or scars from 
the removal of warts on her hands.  The wart removed from her 
right rear lower leg left a small cluster of superficial 
spider veins or telanglectasias.  She was not receiving any 
current treatment for her skin over the past 12 months.  She 
had had no side effects and no systemic symptoms.  The areas 
involved were less than 1 percent of total body area.  The 
examiner diagnosed status post removal of simple warts with 
residual telangiectasias in the right lower leg.

The Board notes that service medical records were added to 
the claims file in November 2006.   A review of the 
additional service treatment records reveals that, in January 
1971, the Veteran was seen at Hamilton USAF Hospital for 
removal of warts from her left and right index fingers with 
the use of liquid nitrogen.  In September 1973, the Veteran 
was seen at an overseas US Naval Hospital for removal of a 
wart from her left thigh with LOX (liquid oxygen).

The Board finds that the evidence supports granting the 
Veteran's claim of service connection for removal of warts 
from the hands located at the left and right index finger.  
The additional service treatment records which were not 
available at the time of in the initial 2003 rating decision 
fully supports the Veteran's contentions with respect to this 
claim.  Accordingly, service connection for removal of warts 
from hands located at the left and right index finger is 
warranted.


ORDER

Entitlement to service connection for residual of infectious 
hepatitis is denied. 

Entitlement to service connection for residuals of wart 
removal from hands located at the right and left index 
fingers is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

REMAND

The Veteran seeks service connection for residuals of wart 
removal from the lower extremity.  The Veteran initially 
claimed service connection for residuals of wart removal.  
This was denied in the absence of service treatment records.  

At a September 2003 VA skin examination, the Veteran reported 
a history of wart removal from her right lower leg during 
service.  Service treatment records subsequently were 
received which indicate that a wart was removed from the 
Veteran's left and not the right lower extremity during 
active service.  

The Board finds that a VA examination is necessary to 
determine which lower extremity was treated for the removal 
of a wart during service.  In addition, the degree of 
disability of the Veteran's residuals of the wart removal 
from the involved lower extremity should be determined.  
Thus, on remand, the Veteran should be scheduled for 
appropriate VA examination to determine which lower extremity 
was treated for the removal of a wart during active service.

The Veteran is advised that it is her responsibility to 
report for VA examination and that the consequences for 
failure to report for such examination without good cause 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2009).  

The RO also should obtain the Veteran's up-to-date VA 
treatment records.  



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and/or her 
service representative and ask them to 
identify all VA and non-VA clinicians who 
have treated her for residuals of wart 
removal from a lower extremity since her 
separation from service.  Obtain all VA 
treatment records which have not been 
obtained already.  Once signed releases 
are received from the Veteran, obtain all 
private treatment records which have not 
been obtained already.  A copy of any 
response(s), to include a negative reply, 
should be included in the claims file, 
along with any medical records obtained.

2.  Schedule the Veteran for appropriate 
VA examination(s) to determine the 
etiology of any current residuals of wart 
removal from the lower extremity.  The 
claims folder must be made available to 
the examiner(s) for review.  A complete 
medical history should be obtained from 
the Veteran.  All indicated tests and 
studies should be performed. Based on a 
review of the claims folder and the 
results of the Veteran's physical 
examination, the examiner identify which 
lower extremity was treated in service 
for warts.  The examiner also should 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
50 percent or greater probability) that 
any current residuals of wart removal 
from the lower extremity is related to 
active service or any incident of such 
service, to include the in-service wart 
removal.  A complete rationale should be 
provided.  If this opinion cannot be 
provided without resorting to mere 
speculation, then the examiner(s) should 
provide a supporting analysis or 
reason(s) why such opinion cannot be 
provided.

3.  Thereafter, readjudicate the claim of 
service connection for residuals of wart 
removal from the lower extremity.  If the 
benefits sought on appeal remain denied, 
the appellant and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


